DETAILED ACTION
The Amendment filed February 08, 2021 has been entered. Claims 1-24 are pending. Claims 4-5, 10, 17 and 19-20 have been cancelled. Claims 1, 21 and 24 are independent.

Allowable Subject Matter

Claims 1-3, 6-9, 11-16, 18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a nonvolatile memory device (e.g., NAND flash memory) having a multi-plane structure. 
Regarding independent claims 1, 21 and 24, the major difference in the claims not found in the prior art is that a nonvolatile memory device comprising a plurality of memory planes and a plurality of plane-dedicated pad sets connected to the plurality of page buffer circuits, wherein each of the plurality of plane-dedicated pad sets comprises a plurality of data pads connected dedicatedly to the respective page buffer circuit, wherein the nonvolatile memory device is configured to receive commands and addresses from a memory controller through ones of the plurality of data pads included in at least one of the plurality of pane-dedicated pad sets, and wherein a data path between a data pad included in a first plane-dedicated pad set of the plurality of plane-dedicated pad sets and the respective page buffer circuit does not include a multiplexer. over the prior art.

Further, new search was performed based on the amended claims 1-24 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825